Exhibit 10.5

FLEXION THERAPEUTICS, INC.

NON-EMPLOYEE DIRECTOR COMPENSATION POLICY

AS REVISED FEBRUARY 25, 2014

Each member of the Board of Directors (the “Board”) who is not also serving as
an employee of Flexion Therapeutics, Inc. (“Flexion Therapeutics”) or any of its
subsidiaries (each such member, an “Eligible Director”) will receive the
compensation described in this Non-Employee Director Compensation Policy for his
or her Board service following the Effective Date (as defined below), unless
such compensation is disclaimed by such Eligible Director.

This policy will be effective upon the date hereof (the “Effective Date”) and
may be amended at any time in the sole discretion of the Board upon
recommendation of the Compensation Committee of the Board.

Annual Cash Compensation

The annual cash compensation amount set forth below is payable in equal
quarterly installments, payable in arrears on the last day of each fiscal
quarter in which the service occurred. If an Eligible Director joins the Board
or a committee of the Board at a time other than effective as of the first day
of a fiscal quarter, each annual retainer set forth below will be pro-rated
based on days served in the applicable fiscal year, with the pro-rated amount
paid for the first fiscal quarter in which the Eligible Director provides the
service, and regular full quarterly payments thereafter. All annual cash fees
are vested upon payment.

 

1.

Annual Board Service Retainer:

 

  a.

All Eligible Directors (other than Chairman of the Board): $35,000

  b.

Chairman of the Board: $62,500

 

2.

Annual Committee Chair Service Retainer:

 

  a.

Chairman of the Audit Committee: $15,000

  b.

Chairman of the Compensation Committee: $10,000

  c.

Chairman of the Nominating & Corporate Governance Committee: $7,500

 

3.

Annual Committee Member (other than Committee Chair) Service Retainer:

 

  a.

Member of the Audit Committee: $7,500

  b.

Member of the Compensation Committee: $5,000

  c.

Member of the Nominating & Corporate Governance Committee: $3,750

Equity Compensation

The equity compensation set forth below will be granted under the Flexion
Therapeutics, Inc. 2013 Equity Incentive Plan (the “Plan”). All stock options
granted under this policy will be nonstatutory stock options, with an exercise
price per share equal to 100% of the Fair Market Value (as defined in the Plan)
of the underlying shares of the Company’s Common Stock (the “Common Stock”) on
the date of grant, and a term of ten years from the date of grant (subject to
earlier termination in connection with a termination of service as provided in
the Plan).

 

1.



--------------------------------------------------------------------------------

1. Initial Grant: On the date of the Eligible Director’s initial election to the
Board (or, if such date is not a market trading day, the first market trading
day thereafter), the Eligible Director will be automatically, and without
further action by the Board or Compensation Committee of the Board, granted a
stock option for 18,000 shares. One-third of the shares subject to each stock
option will vest on the one year anniversary of the date of grant and the
balance of the shares will vest in a series of 24 equal monthly installments
thereafter, such that the option is fully vested on the third anniversary of the
date of grant, subject to the Eligible Director’s Continuous Service (as defined
in the Plan) through each such vesting date and will vest in full upon a Change
in Control (as defined in the Plan).

2. Annual Grant: On the date of each Flexion Therapeutics annual stockholder
meeting held after January 1, 2015, each Eligible Director who continues to
serve as a non-employee member of the Board will be automatically, and without
further action by the Board or Compensation Committee of the Board, granted a
stock option for (a) 9,000 shares (with respect to all Eligible Directors other
than the Chairman of the Board) or (b) 18,000 shares (with respect to the
Chairman of the Board). The shares subject to the stock option will vest monthly
over the one year following the date of grant such that all of the shares
subject to the option will be fully vested on the one year anniversary of the
date of grant, subject to the Eligible Director’s Continuous Service (as defined
in the Plan) through each such vesting date and will vest in full upon a Change
in Control (as defined in the Plan).

 

2.